Citation Nr: 1439704	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for arterial occlusive disease in the left lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a subsequent rating decision in October 2011, the Veteran's disability rating for this disorder was increased from 20 to 40 percent.  However, as this increase is not to the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991)

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future evidence should be associated with the Veteran's VBMS file.  

This appeal was remanded in December 2013 for further development.  

For the reasons stated below, the Board is granting a 60 percent rating for the Veteran's arterial occlusive disease in the left lower extremity.  

The issue of entitlement to a rating in excess of 60 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period on appeal, the Veteran's arterial occlusive disease in the left lower extremity results severe claudication necessitating surgical correction.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for arterial occlusive disease in the left lower extremity have been met at this time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic Code (DC) 7114 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 40 percent for arterial occlusive disease in the left lower extremity under 38 C.F.R. § 4.104, DC 7114 (2013) (addressing arteriosclerosis obliterans).  In order to warrant the next higher 60 percent rating, the evidence must show claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index (ABI) of 0.5 or less.  In order to warrant a 100 percent rating, the evidence must show ischemic limb pain at rest, and; either deep ischemic ulcers or an ABI of 0.4 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id. at Note (1).

The Board determines that a 60 percent rating is warranted based on the evidence of record.  Notably, while the extent of the Veteran's claudication has not been specifically measured with respect to distance and speed on every occasion, two evaluations in March 2011 noted that the Veteran had "severe" claudication in the left lower extremity that was so limiting that it was "bordering on ischemic rest pain."  The Board also notes these symptoms remain present despite the fact that the Veteran has undergone multiple surgeries in order to correct this disorder.  While it is true that other medical evidence does may not indicate that the symptoms are of such a severity, these episodes of significant claudication indicate that the actual level is at least somewhere between 40 and 60 percent.  Therefore, based on evidence of record at this time, the Board determines that a 60 percent rating, but no more, is warranted for the period on appeal.  The appeal is granted to this extent.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

A 60 percent rating for arterial occlusive disease in the left lower extremity is granted at this time, subject to the regulations governing the payment of monetary awards.  

REMAND

Unfortunately, additional development is required to determine whether a rating in excess of 60 percent is warranted for arterial occlusive disease in the left lower extremity.  Specifically, this issue was remanded by the Board in December 2013 for a new VA examination, which was performed in February 2014.  However, that examination is not adequate since it did not note an ABI, which is important for rating these types of disabilities.  As such, this examination is not adequate for VA adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, while there are some VA treatment records in the Veteran's Virtual VA file which were entered since this examination, the file is corrupted and is unable to be opened.  

The Board did not wish to delay the granting of the 60 percent evaluation in light of these problems.  At this time, based on the evidence that the Board can review, a 60 percent evaluation can be granted.  To determine if a rating higher than 60 percent can be granted the problems cited above must be addressed.  

Accordingly, the Board determines that there has not been substantial compliance with the December 2013 Remand, and additional steps should be undertaken to correct these deficiencies.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  There are some VA treatment records in the Veteran's Virtual VA file which were entered since the February 2014 examination.  The file is corrupted and is unable to be opened.  The RO/AMC should correct this problem by obtaining all VA treatment records from the VA Medical Center in Dayton, Ohio, or from any other VA facility where he has received treatment for the period since February 2014.

If the Veteran has received any additional non-VA treatment relevant to the appeal, and the records of such treatment have not been obtained, the Veteran should submit them.  

The RO should review the Veteran's Virtual VA folder to ensure that all documents, and notably the VA treatment records from February 2014, are able to be accessed.  

2.  Then, schedule the Veteran for a new VA examination in order to assess the current severity of his arterial occlusive disease disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

The examiner must ensure that all relevant information is recorded, to include the conditions and extent to which claudication develops as well as his ABI.  

3.  Thereafter, the RO/AMC should review the record and readjudicate the Veteran's claim for a rating in excess of 60 percent for arterial occlusive disease of the left lower extremity in light of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


